DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on Sept 6, 2019, and Drawings filed on Sept 6, 2019.
2.	Claims 1–20 are pending in this case. Claim 1, 8, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7, 13, 14, 20 of U.S. Patent No. 11074053. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen below, the subject matter of the patented claims anticipates the subject matter of the pending claims. 

Patented claims of 11074053B2
Pending claims
1. A system for providing user interface (UI) generation, the system comprising: one or more computer processors; and computer memory storing computer-useable instructions that, when used by the one or more computer processors, cause the one or more computer processors to perform operations comprising: 

a scene engine configured to: access scene generation data, wherein scene generation data is associated with a graph portion and a logic portion comprising instructions for generating UI display content; 


and based on the scene generation data, generate a scene configuration data, wherein the scene configuration data comprises a plurality of scene processes that are hierarchically interrelated and supervised, the plurality of scene processes corresponding to UI display content; and communicate the scene configuration data; 


a viewport engine configured to: access the scene configuration data; construct a scene management data structure based on the scene configuration data, wherein the viewport engine operates based on UI management and generation protocols that support the scene management data structure comprising supervision trees, graphs, and tables; 


wherein constructing the scene management data structure comprises defining a hierarchical arrangement of the plurality of scene processes that are supervised by scene supervisors that control one or more scene processes of the plurality of scene processes of graphs referencing the one or more scene processes; and based on constructing the scene management data structure, define scene rendering data in a scene rendering data table that tracks graphs referencing the one or more scene processes in supervision trees of the scene supervisors; 


and a driver engine configured to: access the scene rendering data in the scene rendering data table comprising tracked graphs referencing the one or more scene processes; and cause rendering of UI display content based on the scene rendering data.
A system for providing user interface (UI) generation, the system comprising: 







a scene engine configured to: access scene generation data, wherein scene generation data is associated with a graph portion and a logic portion comprising instructions for generating UI display content; 


and based on the scene generation data, generate a scene configuration data, wherein the scene configuration data comprises a plurality of scene processes that are hierarchically interrelated and supervised, the plurality of scene processes corresponding to UI display content; and communicate the scene configuration data; 


a viewport engine configured to: access the scene configuration data; construct a scene management data structure based on the scene configuration data,








 wherein constructing the scene management data structure comprises defining a hierarchical arrangement of the plurality of scene processes that are supervised; and based on constructing the scene management data structure, define scene rendering data in a scene rendering data table; 










and a driver engine configured to:  access the scene rendering data in the scene rendering data table; and cause rendering of UI display content based on the scene rendering data.

2. The system of claim 1, wherein the graph portion comprises the plurality of scene processes that correspond with UI display content graphical elements, wherein logic portions comprises functions that include the instruction for process input event that are associated with the UI display content graphical elements, wherein the scene configuration data is defined to identify a selected scene process and corresponding child scene processes for initialization or de-initialization.
2. The system of claim 1, wherein the graph portion comprises the plurality of scene processes that correspond with UI display content graphical elements, wherein logic portions comprises functions that include the instruction for process input event that are associated with the UI display content graphical elements, wherein the scene configuration data is defined to identify a selected scene process and corresponding child scene processes for initialization or de- initialization.
3. The system of claim 1, wherein a UI language defines the UI management and generation protocols for UI generation, wherein the UI language is used to process UI generation data based on a multi-layered architecture the processes and manages the plurality of scenes, wherein the UI management and generation protocols support communicating between the scene engine, the viewport engine, and the driver engine, the UI management and generation protocols are based on the same UI language.
3. The system of claim 1, wherein a UI language defines UI management and generation protocols for UI generation, wherein the UI language is used to process UI generation data based on a multi-layered architecture that processes and manages the plurality of scenes, wherein the UI management and generation protocols support communicating between the scene engine, the viewport engine, and the driver engine, the UI management and generation protocols are based on the same UI language.
4. The system of claim 1, wherein the scene generation data defines the plurality of scene processes that are hierarchically interrelated and supervised in a supervision tree that defines the scene management data structure, wherein a selected scene process performs computations, supervises, and monitors behaviors of one or more other scene processes based on the hierarchical arrangement of the plurality of scene processes.
4, The system of claim 1, wherein the scene generation data defines the plurality of scene processes that are hierarchically interrelated and supervised in a supervision tree that defines the scene management data structure, wherein a selected scene process performs computations, supervises, and monitors behaviors of one or more other scene processes based on the hierarchical arrangement of the plurality of scene processes.

5. The system of claim 1, wherein the scene management data structure comprises a table of graphs defined based on the scene configuration data, wherein a graph references actively running scene processes that are statically or dynamically managed using a plurality of active viewport layers associated with the viewport engine.
5. The system of claim 1, wherein the scene management data structure comprises a table of graphs defined based on the scene configuration data, wherein a graph references actively running scene processes that are statically or dynamically managed using a plurality of active viewport layers associated with the viewport engine.
6. The system of claim 1, further comprising: a multi-layer UI engine configured to: identify a fault in a scene process for a UI scene comprising the UI scene process and the plurality of scene processes; determine a scene process fault recovery operation for the UI scene process associated with the scene process and the plurality of scene processes; based on the scene process fault recovery operation, update the scene management data structure; generate second scene rendering data based on the updated scene management data structure, wherein the scene rendering data comprises information identifying graphs of scene processes, wherein graphs are stored in tracked tables; and cause rendering of UI display content based on the second scene rendering data.
6. The system of claim 1, further comprising: a multi-layer UI engine configured to: identify a fault in a scene process for a UI scene comprising the UI scene process and the plurality of scene processes; determine a scene process fault recovery operation for the UI scene process associated with the scene process and the plurality of scene processes; based on the scene process fault recovery operation, update the scene management data structure; generate second scene rendering data based on the updated scene management data structure, wherein the scene rendering data comprises information identifying graphs of scene processes, wherein graphs are stored in tracked tables; and cause rendering of UI display content based on the second scene rendering data.
7. The system of claim 1, further comprising: a multi-layer UI engine configured to: access the scene configuration data, wherein the scene configuration data identifies a first scene process that is hierarchically interrelated a second scene process; construct a second scene management data structure, wherein constructing the second scene management data structure comprises defining a second hierarchical arrangement comprising the first scene process and the second scene process, wherein the first scene process and the second scene process are supervised; cause rendering of UI display content based on the rendering data; and communicate the scene rendering data to a remote UI generation device; a UI server client configured to: access the scene rendering data; identify a viewing device for the scene rendering data; and communicate scene rendering data to a UI generation viewing device; and a UI viewing device client configured to: access the scene rendering data; based on the scene rendering data, cause rendering of UI display content.
7. The system of claim 1, further comprising: a multi-layer UI engine configured to: access the scene configuration data, wherein the scene configuration data identifies a first scene process that is hierarchically interrelated a second scene process;  construct a second scene management data structure, wherein constructing the second scene management data structure comprises defining a second hierarchical arrangement comprising the first scene process and the second scene process, wherein the first scene process and the second scene process are supervised; cause rendering of UI display content based on the rendering data; and communicate the scene rendering data to a remote UI generation device; a UI server client configured to: access the scene rendering data; identify a viewing device for the scene rendering data; and communicate scene rendering data to a UI generation viewing device; and a UI viewing device client configured to: access the scene rendering data; based on the scene rendering data, cause rendering of UI display content.

13. The media of claim 8, wherein the scene rendering data comprises information identifying graphs of scene processes, wherein graphs are stored in tracked tables.
13. The media of claim 8, wherein the scene rendering data comprises information identifying graphs of scene processes, wherein graphs are stored in tracked tables.
14. The media of claim 8, the method further comprising communicating the scene rendering data to a remote UI generation device to cause a UI viewing device client to cause rendering of UI display content based on the scene rendering data.
14. The media of claim 8, the method further comprising communicating the scene rendering data to a remote UI generation device to cause a UI viewing device client to cause rendering of UI display content based on the scene rendering data.
20. The method of claim 15, the method further comprising communicating the scene rendering data to a remote UI generation device to cause a UI viewing device client to cause rendering of UI display content based on the scene rendering data, wherein the scene rendering data comprises information identifying graphs of scene processes, wherein graphs are stored in tracked tables.
20. The method of claim 15, the method further comprising communicating the scene rendering data to a remote UI generation device to cause a UI viewing device client to cause rendering of UI display content based on the scene rendering data, wherein the scene rendering data comprises information identifying graphs of scene processes, wherein graphs are stored in tracked tables.

Claims 8-12 are the medium claims corresponding to method claims 1-5

Claims 15-19 are the method claims corresponding to media claims 1-6





35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


With regard to claims 1 to 7, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a scene engine configured for” “a viewport engine configured to” and “a driver engine configured to” for in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 to 7 are interpreted under 35 U.S.C. 112(f).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s) of a scene engine, a viewport engine and a driver engine.
  A block diagram such as FIG. 1 does not provide indications of corresponding structure(s).  Further the specification also does not provide the corresponding structure(s).  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that the phrase “means for” or “step for” or the non-structural term is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112 (f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112 (f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandagopal, Pub. No.: 2019/0095225A1, in view of Pacht, Pub. No.: 2020/0004389A1.
With regard to claim 1:
Nandagopal discloses A system for providing user interface (UI) generation (the system for dynamically generating UI components paragraph 14: “Embodiments described herein may provide an enhanced computer-based and network-based method, technique, and system for dynamically generating UI components based on hierarchical component factories. In a computing environment, a server may communicate with multiple clients such that any client with a browser can access and use a web application provided by the server.”),, the system comprising: a scene engine configured to: generate a scene configuration data, wherein the scene configuration data comprises a plurality of scene processes that are hierarchically interrelated and supervised, the plurality of scene processes corresponding to UI display content (Wherein the components or processes are hierarchically interrelated such as parent/child relationships, paragraph 63: “At 604, the plurality of UI components associated with an application may be registered with a common registry using associated metadata and configuration information. Each UI component may be mapped to a component factory of an associated parent UI component based on the associated metadata. In one example, each of the plurality of UI components associated with the application may be registered with the common registry using a name, an identifier, and a parent identifier information. The plurality of UI components associated with the application may be registered with the common registry, at run time, during loading of the UI components into a browser.”); and communicate the scene configuration data (the configuration is store as Json, XM and Yaml configuration file and can read for UI configuration, paragraph 64: “Further, each UI component may be mapped to the component factory of the associated parent UI component in the hierarchy based on the parent identifier information defined in each component. For example, the name, the identifier, and the parent identifier information may be defined in each component using an annotation based approach or a configuration file based approach. Example the configuration file based approach may include a file selected from a group consisting of JSON, XML, and YAML configuration file that declares hierarchical configurations.”); a viewport engine configured to: access the scene configuration data; construct a scene management data structure based on the scene configuration data (the system construct at runtime component  at each level of hierarchy, paragraph 36 and 37: “Component generation unit 210 may generate, at runtime, at least one UI component corresponding to the request at each level in a hierarchy using component factory 206 associated with the at least one UI component and common registry 204. In one example, component generation unit 210 may generate the plurality of UI components associated with the application during loading of the UI components at runtime in the browser. The UI components may include a parent UI component and child UI components at different levels in the hierarchy. In one example, component generation unit 210 may generate a parent UI component using a component factory (e.g., 206A) associated with the parent UI component and common registry 204 in response to the request at a first level in the hierarchy. In this example, common registry 204 may provide configuration information for configuring the parent UI component. ”), wherein constructing the scene management data structure comprises defining a hierarchical arrangement of the plurality of scene processes that are supervised (the scene are constructed by the defined hierarchy, paragraph 36 and 37: “Component generation unit 210 may generate, at runtime, at least one UI component corresponding to the request at each level in a hierarchy using component factory 206 associated with the at least one UI component and common registry 204. In one example, component generation unit 210 may generate the plurality of UI components associated with the application during loading of the UI components at runtime in the browser. The UI components may include a parent UI component and child UI components at different levels in the hierarchy. In one example, component generation unit 210 may generate a parent UI component using a component factory (e.g., 206A) associated with the parent UI component and common registry 204 in response to the request at a first level in the hierarchy. In this example, common registry 204 may provide configuration information for configuring the parent UI component.”); and based on constructing the scene management data structure, define scene rendering data in a scene rendering data table (wherein scene rendering data is defined in a registrey/table, paragraph 15: “Examples described herein may enable rendering of UI components such as forms, tables, graphs, and the like using dynamically overridable hierarchical component factories. In one example, component factories may be defined corresponding to each UI component. Further, the UI components associated with an application may be registered with a common registry using associated metadata and configuration information. Each UI component may be mapped to a component factory of an associated parent UI component based on the associated metadata. Upon receiving a request to render at least a portion of the application on a UI, UI components corresponding to the request at each level in a hierarchy may be generated in run time using the component factory associated with the UI components and the common registry. The generated UI components may be rendered on the UI..”); and a driver engine configured to: access the scene rendering data in the scene rendering data table; and cause rendering of UI display content based on the scene rendering data ( see fig. 5 wherein the scene is rendered, paragraph 39: “FIG. 5 illustrates an example screen shot 500, depicting a rendered parent UI component 502 and a child UI component 504 based on associated component factories. Component factory 506 may be associated with parent UI component 502 (e.g., Scale-in) and component factory 508 may be associated with child UI component 504 (e.g., Vsphere). By way of an example, request may be received through selection of a UI element (e.g., component factories 506 and 508) that can be accomplished with an input device such as a mouse, a motion detector, voice commands, hand or eye gestures, and the like. For example, if a tab is selected, the page corresponding to that tab could be rendered. The tabs in FIG. 5 may be displayed horizontally, in another example, the tabs could be displayed vertically or using some other suitable scheme such as a hierarchical menu. Component factory 508 may be mapped to the component factory 506 of parent UI component 502 "Scale-in" during registration of the UI component "Vsphere" and can be dynamically rendered on the UI during run time.”).
	Nandagopal does not disclose access scene generation data, wherein scene generation data is associated with a graph portion and a logic portion comprising instructions for generating UI display content; and based on the scene generation data, generate a scene configuration data. 
	However Pacht discloses the aspect of access scene generation data wherein scene generation data is associated with a graph portion and a logic portion comprising instructions for generating UI display content and based on the scene generation data (see fig. 2 for code for baseline user interface, paragraph 41 and 42: “Continuing to FIG. 2, FIG. 2 is a flow diagram of an exemplary method 200 in accordance with an embodiment of the present invention. In some embodiments, the method 200 is performed by execution of computer-executable instructions embodied on one or more non-transitory computer-readable media. It will be understood that some or all of the features described above with regard to the method 100 of FIG. 1 may also be implemented in the method 200 of FIG. 2. Beginning at block 202, the method 200 obtains code for each of a baseline user interface, a custom user interface, and a new user interface. As previously described, the source codes for the user interfaces may be loaded in the hierarchy editor tool, in embodiments.  For each of the baseline user interface, the custom user interface, and the new user interface, the method 200 locates a plurality of unique identifiers in the respective source code. The code corresponds to structures of one or more of the baseline user interface, the custom user interface, and the new user interface, as shown at block 204. Then, at block 206, the method 200 generates a baseline tree that represents the baseline user interface based on the plurality of unique identifiers located in the code of the baseline user interface. The baseline tree includes a hierarchy of nested nodes that represent the structures of the baseline user interface. At block 208, the method 200 generates a custom tree that represents the custom user interface based on the plurality of unique identifiers located in the code of the custom user interface. The custom tree includes a hierarchical tree of nested nodes that represent the structures of the custom user interface, in an embodiment. At block 210, the method 200 generates a new tree that represents the new user interface based on the plurality of unique identifiers located in the code of the new user interface. In an embodiment, the new tree includes a hierarchy of nested nodes that represent the structures of the new user interface.”) based on the scene generation data, generate a scene configuration data, (see fig. 2 wherein the system generates a baseline tree that represents the baseline user interface based on the plurality of unique identifiers located in the code of the baseline user interface.  paragraph 42: “For each of the baseline user interface, the custom user interface, and the new user interface, the method 200 locates a plurality of unique identifiers in the respective source code. The code corresponds to structures of one or more of the baseline user interface, the custom user interface, and the new user interface, as shown at block 204. Then, at block 206, the method 200 generates a baseline tree that represents the baseline user interface based on the plurality of unique identifiers located in the code of the baseline user interface. The baseline tree includes a hierarchy of nested nodes that represent the structures of the baseline user interface. At block 208, the method 200 generates a custom tree that represents the custom user interface based on the plurality of unique identifiers located in the code of the custom user interface. The custom tree includes a hierarchical tree of nested nodes that represent the structures of the custom user interface, in an embodiment. At block 210, the method 200 generates a new tree that represents the new user interface based on the plurality of unique identifiers located in the code of the new user interface. In an embodiment, the new tree includes a hierarchy of nested nodes that represent the structures of the new user interface. ”). and based on constructing the scene management data structure, define scene rendering data in a scene rendering data table (see fig. 5 for rendering data table, paragraph 57: “FIG. 5 depicts an exemplary GUI, in accordance with embodiments of the present invention. In FIG. 5, a preview pane 500 is generated and displayed in response to a selection of the selectable linking text 422 for a node from column 402 for the custom tree in GUI 400. The preview pane 500 provides more in-depth interaction with the hierarchy editor tool. In embodiments, the preview pane 500 presents the intermediate tree 502 that is generated by the hierarchy editor tool. As such, the preview pane 500 can be generated from a section within either column 402 for the custom tree or column 404 for the new tree. The preview pane 500 specifically presents, at least, a portion of the intermediate tree 502 that includes a first node 504 "ReminderToSign" that corresponds to the selectable linking text 422 that was selected from column 402. (As used herein, the term "first" is merely being used to distinguish this particular node from the other nodes in a tree, and the term does not convey any particular order in the hierarchy of a tree or any particular prominence.) Accordingly, by selecting linking text, a viewer is able to "jump" to a specific node within the intermediate tree 502 presented in the preview pane 500. The specific node may be highlighted in color, a shaded box, an outlined box, or underlined, in some way to visually indicate the node's selection via the linking text. As shown in FIG. 5, only a portion of the intermediate tree 502 is presently visible in the preview pane 500. A viewer may use a scrollbar 506 to scroll up or down to view other portions in the intermediate tree 502, for example.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pacht to Nandagopal so the scene can be generated based on an existing scene generation data to be able to generate scene from different specification and requirements without having to access and download the entire interface. 


With regard to claims 2 and 9 and 16:
Nandagopal and Pacht disclose the system of claim 1, wherein the graph portion comprises the plurality of scene processes that correspond with UI display content graphical elements (Nandagopal paragraph 27: “Further, server system 102 may store information about the web application including programming code, metadata describing the UI of the web application, or the like. Server system 102 may also store code for a rendering engine that can render visual display elements, such as UI assets, for a display screen or other visual interface for the web application. Server system 102 may provide code, metadata, or the like corresponding to the web application to client 104 in response to a request from client 104 for the web application.”), wherein logic portions comprises functions that include the instruction for process input event that are associated with the UI display content graphical elements (Nandagopal paragraph 65: “At 606, a request to render at least a portion of the application on a UI may be received, for instance, from a user. At 608, at least one UI component corresponding to the request at each level in a hierarchy may be generated at runtime, using the component factory associated with the at least one UI component and the common registry. The plurality of UI components associated with the application may be generated during loading of the UI components at runtime in the browser. In one example, the plurality of UI components may include the parent UI component and at least one child UI component. The UI components corresponding to the requested portion of the application at each level in the hierarchy may be generated by: [0066] a. generating a parent UI component using a component factory associated with the parent UI component and the common registry in response to the request at a first level in the hierarchy, [0067] b. determining the at least one child component using the component factory associated with the parent UI component, and [0068] c. generating the at least one child component using metadata and configuration information associated with the at least one child component in the common registry at a second level in the hierarchy.”), wherein the scene configuration data is defined to identify a selected scene process and corresponding child scene processes for initialization or de-initialization (Nandagopal paragraph 65: “At 606, a request to render at least a portion of the application on a UI may be received, for instance, from a user. At 608, at least one UI component corresponding to the request at each level in a hierarchy may be generated at runtime, using the component factory associated with the at least one UI component and the common registry. The plurality of UI components associated with the application may be generated during loading of the UI components at runtime in the browser. In one example, the plurality of UI components may include the parent UI component and at least one child UI component. The UI components corresponding to the requested portion of the application at each level in the hierarchy may be generated by: [0066] a. generating a parent UI component using a component factory associated with the parent UI component and the common registry in response to the request at a first level in the hierarchy, [0067] b. determining the at least one child component using the component factory associated with the parent UI component, and [0068] c. generating the at least one child component using metadata and configuration information associated with the at least one child component in the common registry at a second level in the hierarchy.”). 

With regard to claims 3 and 10 and 17:
Nandagopal and Pacht disclose The system of claim 1, wherein a UI language defines  UI management and generation protocols for UI generation (Nandagopal paragraph 16: “Examples described herein may dynamically render different UI components at each level in the hierarchy using the component factories defined at each UI component. Examples described herein may provide a unique approach to load the child UI components using a factory defined at each UI component using one of the following approaches: [0017] 1. Annotation driven configuration at each UI component. [0018] 2. Inheritable JavaScript Object Notation (JSON)/Extensible Markup Language (XML)/YAML Ain't Markup Language (YAML) configuration file declaring the hierarchical configurations.”), wherein the UI language is used to process UI generation data based on a multi-layered architecture that processes and manages the plurality of scenes, wherein the UI management and generation protocols support communicating between the scene engine, the viewport engine, and the driver engine, the UI management and generation protocols are based on the same UI language (Nandagopal paragraph 58: “Examples described herein may be implemented in a cloud computing environment where a set of resources may be allocated to one or more clients. Examples described herein can be implemented in vRealize Automation.RTM., vRealize Operations, vRBC, and/or the like that are offered by VMware. Examples described herein can be used in cloud automation management tools, for instance, to scale-in or scale-out the number of instances of VMs. In one example, registration unit 202, receiving unit 208, component generation unit 210, rendering unit 212, and context mapping unit 302 may be implemented as engines or modules comprising any combination of hardware and programming to implement the functionalities described herein.”). 

With regard to claims 4 and 11 and 18:
Nandagopal and Pacht disclose The system of claim 1, wherein the scene generation data defines the plurality of scene processes that are hierarchically interrelated and supervised in a supervision tree that defines the scene management data structure, wherein a selected scene process performs computations, supervises, and monitors behaviors of one or more other scene processes based on the hierarchical arrangement of the plurality of scene processes. (Pacht paragraph 38: “At block 110, the method 100 concurrently presents a user-interactive visual representation of the baseline tree and the intermediate tree via a graphical user interface (GUI). In the GUI, the intermediate tree includes a visual indicator of a conflict at each node where a conflict is identified in accordance with the method 100. Accordingly, one or more nested nodes in the intermediate tree is annotated with a conflict resolution icon to represent the conflict identified, in an embodiment. A conflict resolution icon is a visual indicator that a conflict exists and should be resolved. Via the GUI, the method 100 may concurrently present a user-interactive visual representation of the baseline tree and the intermediate tree, for a side-by-side view, for example. In such an example, the table includes, for each conflict identified and annotated in the intermediate tree, a selectable option for a nested node representing the custom tree and another selectable option for a corresponding nesting node in the new tree. As such, a user interacting with the hierarchy editor tool, for example, may select one or the other value to designate a desired value for the nested node.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pacht to Nandagopal so the scene can be hierarchically interrelated and supervised in a supervision tree to be more organized and allow for user input and provide clarity. 



With regard to claims 5 and 12 and 19:
Nandagopal and Pacht disclose The system of claim 1, wherein the scene management data structure comprises a table of graphs defined based on the scene configuration data, wherein a graph references actively running scene processes that are statically or dynamically managed using a plurality of active viewport layers associated with the viewport engine (Patchet, paragraph 57: “”FIG. 5 depicts an exemplary GUI, in accordance with embodiments of the present invention. In FIG. 5, a preview pane 500 is generated and displayed in response to a selection of the selectable linking text 422 for a node from column 402 for the custom tree in GUI 400. The preview pane 500 provides more in-depth interaction with the hierarchy editor tool. In embodiments, the preview pane 500 presents the intermediate tree 502 that is generated by the hierarchy editor tool. As such, the preview pane 500 can be generated from a section within either column 402 for the custom tree or column 404 for the new tree. The preview pane 500 specifically presents, at least, a portion of the intermediate tree 502 that includes a first node 504 "ReminderToSign" that corresponds to the selectable linking text 422 that was selected from column 402. (As used herein, the term "first" is merely being used to distinguish this particular node from the other nodes in a tree, and the term does not convey any particular order in the hierarchy of a tree or any particular prominence.) Accordingly, by selecting linking text, a viewer is able to "jump" to a specific node within the intermediate tree 502 presented in the preview pane 500. The specific node may be highlighted in color, a shaded box, an outlined box, or underlined, in some way to visually indicate the node's selection via the linking text. As shown in FIG. 5, only a portion of the intermediate tree 502 is presently visible in the preview pane 500. A viewer may use a scrollbar 506 to scroll up or down to view other portions in the intermediate tree 502, for example.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pacht to Nandagopal so the scene can be generated based on an existing scene generation data to be able to generate scene from different specification and requirements without having to access and download the entire interface. 



With regard to claim 6:
Nandagopal and Pacht disclose the system of claim 1, further comprising: a multi-layer UI engine configured to: identify a fault in a scene process for a UI scene comprising the UI scene process and the plurality of scene processes (Pacht paragraph 36: “At block 108, the method 100 identifies that there is a conflict via the intermediate tree. A conflict arises between at least one of the nested nodes in the baseline tree relative to at least one of the nested nodes in the intermediate tree. A conflict is identified when presence, absence, and/or relative location of a nested node in the custom tree for a particular structure in the custom user interface and a presence, absence, and/or relative location of a nested node of a corresponding nested node in the new tree for the particular structure in the new user interface are both different from presence, absence, and/or relative location of a corresponding node in the baseline tree for the particular structure in the baseline user interface. In simpler terms, a conflict is identified when both the custom tree and the new tree exhibit a difference from the baseline tree for the same node.”); determine a scene process fault recovery operation for the UI scene process associated with the scene process and the plurality of scene processes (Pacht paragraph 38: “At block 110, the method 100 concurrently presents a user-interactive visual representation of the baseline tree and the intermediate tree via a graphical user interface (GUI). In the GUI, the intermediate tree includes a visual indicator of a conflict at each node where a conflict is identified in accordance with the method 100. Accordingly, one or more nested nodes in the intermediate tree is annotated with a conflict resolution icon to represent the conflict identified, in an embodiment. A conflict resolution icon is a visual indicator that a conflict exists and should be resolved. Via the GUI, the method 100 may concurrently present a user-interactive visual representation of the baseline tree and the intermediate tree, for a side-by-side view, for example. In such an example, the table includes, for each conflict identified and annotated in the intermediate tree, a selectable option for a nested node representing the custom tree and another selectable option for a corresponding nesting node in the new tree. As such, a user interacting with the hierarchy editor tool, for example, may select one or the other value to designate a desired value for the nested node.”); based on the scene process fault recovery operation, update the scene management data structure; generate second scene rendering data based on the updated scene management data structure (Pacht paragraph 39: “At block 112, the method 100 dynamically updates the intermediate tree in the GUI in response to a user interaction with the GUI designating a resolution to the one or more conflicts. For example, a user selection of a value from the intermediate tree, that value corresponding to the custom tree, is received. Based on the user selection via the GUI, the method 100 updates the intermediate tree to indicate that the conflict is resolved and the value corresponding to the custom tree is designated within the intermediate tree presented via the GUI. In embodiments wherein the GUI includes a table, the method 100 may include receiving an indication of a user selection in the table of one of the selectable options for the nested node in the custom tree or the selectable option for a corresponding nesting node in the new tree. It will be understood that only one of the selectable options may be selected. Generally, the intermediate tree is dynamically updated in the GUI to reflect the user selection of one of the selectable option for the nested node in the custom tree or the selectable option for a corresponding nesting node in the new tree.”), wherein the scene rendering data comprises information identifying graphs of scene processes, wherein graphs are stored in tracked tables (Pacht fig. 5, paragraph 57: “FIG. 5 depicts an exemplary GUI, in accordance with embodiments of the present invention. In FIG. 5, a preview pane 500 is generated and displayed in response to a selection of the selectable linking text 422 for a node from column 402 for the custom tree in GUI 400. The preview pane 500 provides more in-depth interaction with the hierarchy editor tool. In embodiments, the preview pane 500 presents the intermediate tree 502 that is generated by the hierarchy editor tool. As such, the preview pane 500 can be generated from a section within either column 402 for the custom tree or column 404 for the new tree. The preview pane 500 specifically presents, at least, a portion of the intermediate tree 502 that includes a first node 504 "ReminderToSign" that corresponds to the selectable linking text 422 that was selected from column 402. (As used herein, the term "first" is merely being used to distinguish this particular node from the other nodes in a tree, and the term does not convey any particular order in the hierarchy of a tree or any particular prominence.) Accordingly, by selecting linking text, a viewer is able to "jump" to a specific node within the intermediate tree 502 presented in the preview pane 500. The specific node may be highlighted in color, a shaded box, an outlined box, or underlined, in some way to visually indicate the node's selection via the linking text. As shown in FIG. 5, only a portion of the intermediate tree 502 is presently visible in the preview pane 500. A viewer may use a scrollbar 506 to scroll up or down to view other portions in the intermediate tree 502, for example.”); and cause rendering of UI display content based on the second scene rendering data (Pacht paragraph 40: “Once all conflicts have been resolved, the method 100 may activate a merge function and activate a corresponding button presented via the GUI. The intermediate tree cannot be finalized until no conflicts remain. Through the merge function, the conflict-free intermediate tree is used to build a finalized user interface. For example, a user may select the button via the GUI to initiate the merge function and create source code for a finalized user interface from the conflict-free intermediate tree. The user selection may be received by the hierarchy editor tool as a finalization indication. Accordingly, at block 114, in response to an indication to finalize the intermediate tree, the method 100 encodes the hierarchy of nested nodes of the intermediate tree to create a finalized user interface written in a computer programming language. At a high level, the method 100 reverse engineers the finalized intermediate tree into a finalized user interface by writing source code that reflects the nodes and node organization represented by the finalized intermediate tree. In embodiments, the finalized user interface that is created is a merger of one or more of structures of the custom user interface and the new user interface based on the selections received via the GUI.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pacht to Nandagopal so the scene can be generated based on an existing scene generation data to be able to generate scene from different specification and requirements without having to access and download the entire interface. 



With regard to claim 7:
Nandagopal and Pacht disclose The system of claim 1, further comprising: a multi-layer UI engine configured to: access the scene configuration data, wherein the scene configuration data identifies a first scene process that is hierarchically interrelated a second scene process (Pacht paragraph 48: “FIG. 3 is a flow diagram of an exemplary method 300 in accordance with an embodiment of the present invention. In some embodiments, the method 300 is performed by execution of computer-executable instructions embodied on one or more non-transitory computer-readable media. It will be understood that some or all of the features described above with regard to the method 100 of FIG. 1 may also be implemented in the method 300 of FIG. 3. Turning to block 302, the method 300 obtains code for each of a baseline user interface, a custom user interface, and a new user interface.”); construct a second scene management data structure, wherein constructing the second scene management data structure comprises defining a second hierarchical arrangement comprising the first scene process and the second scene process, wherein the first scene process and the second scene process are supervised  (Pacht paragraph 49 :” At block 304, for each of the baseline user interface, the custom user interface, and the new user interface, the method 300 locates a plurality of unique identifiers in the code that corresponds to structures of one or more of the baseline user interface, the custom user interface, and the new user interface. At block 306, the method 300 generates a baseline tree, a custom tree, and a new tree based on the plurality of unique identifiers located in the respective code of the baseline user interface, the custom user interface, and the new user interface, as previously described herein. Each of the baseline tree, the custom tree, and the new tree include a hierarchy of nested nodes that represent the structures of the respective baseline user interface, custom user interface, or new user interface, in embodiments.”); cause rendering of UI display content based on the rendering data (Nandagopal paragraph 46: “Once component generation unit 210 creates the UI component, the call may be delegated to rendering unit 212 by passing the related component context information to rendering unit 212 in the form of renderer context. Further, client 104 may include a context mapping unit 302 to retrieve context information associated with the at least one UI component. Rendering unit 212 may render the at least one generated UI component on the UI according to the retrieved context information.”); and communicate the scene rendering data to a remote UI generation device (Nandagopal paragraph 47:” Once a UI component is created, component generation unit 210 may send the metadata and component information including the HTML/JavaScript to the server-side cache which can then be reused. Component generation unit 210 may communicate with server-side cache which will maintain, for instance, an in-memory least recently used (LRU) cache to speed up the rendering of UI components. In one example, component generation unit 210 first checks the server-side cache to determine whether the UI component is already available. If the UI component is not available, component generation unit 210 may create the UI component, add the UI component to the server-side cache and render the UI component in the UI.”); a UI server client configured to: access the scene rendering data (Nandagopal paragraph 47:” Once a UI component is created, component generation unit 210 may send the metadata and component information including the HTML/JavaScript to the server-side cache which can then be reused. Component generation unit 210 may communicate with server-side cache which will maintain, for instance, an in-memory least recently used (LRU) cache to speed up the rendering of UI components. In one example, component generation unit 210 first checks the server-side cache to determine whether the UI component is already available. If the UI component is not available, component generation unit 210 may create the UI component, add the UI component to the server-side cache and render the UI component in the UI.”); identify a viewing device for the scene rendering data; and communicate scene rendering data to a UI generation viewing device(paragraph 27: “Further, server system 102 may store information about the web application including programming code, metadata describing the UI of the web application, or the like. Server system 102 may also store code for a rendering engine that can render visual display elements, such as UI assets, for a display screen or other visual interface for the web application. Server system 102 may provide code, metadata, or the like corresponding to the web application to client 104 in response to a request from client 104 for the web application.”); and a UI viewing device client configured to: access the scene rendering data (Nandagopal paragraph 47: “Once a UI component is created, component generation unit 210 may send the metadata and component information including the HTML/JavaScript to the server-side cache which can then be reused. Component generation unit 210 may communicate with server-side cache which will maintain, for instance, an in-memory least recently used (LRU) cache to speed up the rendering of UI components. In one example, component generation unit 210 first checks the server-side cache to determine whether the UI component is already available. If the UI component is not available, component generation unit 210 may create the UI component, add the UI component to the server-side cache and render the UI component in the UI.”).; based on the scene rendering data, cause rendering of UI display content (Nandagopal paragraph 46: “Once component generation unit 210 creates the UI component, the call may be delegated to rendering unit 212 by passing the related component context information to rendering unit 212 in the form of renderer context. Further, client 104 may include a context mapping unit 302 to retrieve context information associated with the at least one UI component. Rendering unit 212 may render the at least one generated UI component on the UI according to the retrieved context information.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pacht to Nandagopal so the scene can be hierarchically interrelated and supervised in a supervision tree to be more organized and allow for user input and provide clarity.



With regard to claim 13:
Nandagopal and Pacht disclose the media of claim 8, wherein the scene rendering data comprises information identifying graphs of scene processes, wherein graphs are stored in tracked tables (Nandagopal paragraph 64 and 65: “Further, each UI component may be mapped to the component factory of the associated parent UI component in the hierarchy based on the parent identifier information defined in each component. For example, the name, the identifier, and the parent identifier information may be defined in each component using an annotation based approach or a configuration file based approach. Example the configuration file based approach may include a file selected from a group consisting of JSON, XML, and YAML configuration file that declares hierarchical configurations. At 606, a request to render at least a portion of the application on a UI may be received, for instance, from a user. At 608, at least one UI component corresponding to the request at each level in a hierarchy may be generated at runtime, using the component factory associated with the at least one UI component and the common registry. The plurality of UI components associated with the application may be generated during loading of the UI components at runtime in the browser. In one example, the plurality of UI components may include the parent UI component and at least one child UI component. The UI components corresponding to the requested portion of the application at each level in the hierarchy may be generated by: [0066] a. generating a parent UI component using a component factory associated with the parent UI component and the common registry in response to the request at a first level in the hierarchy, [0067] b. determining the at least one child component using the component factory associated with the parent UI component, and [0068] c. generating the at least one child component using metadata and configuration information associated with the at least one child component in the common registry at a second level in the hierarchy.”).

With regard to claim 14:
Nandagopal and Pacht disclose The media of claim 8, the method further comprising communicating the scene rendering data to a remote UI generation device to cause a UI viewing device client to cause rendering of UI display content based on the scene rendering data (Nandagopal paragraph 27: “Further, server system 102 may store information about the web application including programming code, metadata describing the UI of the web application, or the like. Server system 102 may also store code for a rendering engine that can render visual display elements, such as UI assets, for a display screen or other visual interface for the web application. Server system 102 may provide code, metadata, or the like corresponding to the web application to client 104 in response to a request from client 104 for the web application.”).


With regard to claim 20:
Nandagopal and Pacht disclose the method of claim 15, the method further comprising communicating the scene rendering data to a remote UI generation device to cause a UI viewing device client (Nandagopal paragraph 27: “Further, server system 102 may store information about the web application including programming code, metadata describing the UI of the web application, or the like. Server system 102 may also store code for a rendering engine that can render visual display elements, such as UI assets, for a display screen or other visual interface for the web application. Server system 102 may provide code, metadata, or the like corresponding to the web application to client 104 in response to a request from client 104 for the web application.”); to cause rendering of UI display content based on the scene rendering data (Nandagopal paragraph 46: “Once component generation unit 210 creates the UI component, the call may be delegated to rendering unit 212 by passing the related component context information to rendering unit 212 in the form of renderer context. Further, client 104 may include a context mapping unit 302 to retrieve context information associated with the at least one UI component. Rendering unit 212 may render the at least one generated UI component on the UI according to the retrieved context information.”); wherein the scene rendering data comprises information identifying graphs of scene processes (Nandagopal paragraph 47: “Once a UI component is created, component generation unit 210 may send the metadata and component information including the HTML/JavaScript to the server-side cache which can then be reused. Component generation unit 210 may communicate with server-side cache which will maintain, for instance, an in-memory least recently used (LRU) cache to speed up the rendering of UI components. In one example, component generation unit 210 first checks the server-side cache to determine whether the UI component is already available. If the UI component is not available, component generation unit 210 may create the UI component, add the UI component to the server-side cache and render the UI component in the UI.”). wherein graphs are stored in tracked tables (Nandagopal paragraph 64: “Further, each UI component may be mapped to the component factory of the associated parent UI component in the hierarchy based on the parent identifier information defined in each component. For example, the name, the identifier, and the parent identifier information may be defined in each component using an annotation based approach or a configuration file based approach. Example the configuration file based approach may include a file selected from a group consisting of JSON, XML, and YAML configuration file that declares hierarchical configurations.”).


Claim 8 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1.  

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barkol, Patent Number: 2011/0099498: Systems, methods, and other embodiments associated with graphical user interface (GUI) hierarchy generation are described. One example method includes generating a graph based on an image of a GUI. Nodes in the graph may represent GUI components depicted in the image. Edges in the graph may represent relationships between the GUI components. The example method may include parsing the graph according to a formal graph grammar to produce a GUI hierarchy. The GUI hierarchy may comprise descriptions of groups of the GUI components.

Bernal, Pub. No.: US 2019/0056917A1: Disclosed are systems, media, and methods for automatically and intelligently redesigning a web presence by: ingesting files of an existing web site; extracting content from the ingested files; surveying a user for user preferences; determining a style package based on the user preferences; selecting a web site skeleton from a plurality of preconfigured web site skeletons based on the user preferences, the web site skeleton having a plurality of hierarchical blocks; applying a machine learning system to rank the extracted content; populating the content into the hierarchy of blocks based on the rank; automatically generating a redesigned web site by applying the style package to the populated web site skeleton; and providing an interface allowing the user to edit the style package, the content, and the web site skeleton.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on 5712701698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2141